Citation Nr: 1209838	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent from February 28, 2001 to May 11, 2004 and in excess of 30 percent from May 12, 2004 to September 28, 2010 for coronary artery disease, status post bypass graft (CAD).

2.	Entitlement to an initial compensable evaluation for hypertension.

3.	Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Louisville, Kentucky.  The Louisville RO maintains jurisdiction over these claims.

The case was brought before the Board in August 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran, to include obtaining treatment records and affording him new VA examinations.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in September 2010 for his CAD and hypertension.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran was originally granted a 10 percent evaluation, effective February 28, 2001, for his CAD in a November 2002 rating decision.  In October 2003, within one year of the November 2002 rating decision, the Veteran filed a statement indicating he contended his CAD should be rated higher.  The Board interpreted this statement as a notice of disagreement with the November 2002 rating for CAD.

A March 2004 rating decision denied entitlement to an initial compensable evaluation for hypertension and continued a 10 percent evaluation for CAD.  A July 2007 rating decision denied entitlement to a TDIU.  During the pendency of the appeal, in a July 2007 rating decision, the RO assigned an increased evaluation of 30 percent effective May 12, 2004 for the Veteran's CAD.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board observes the December 2011 rating decision also awarded a total disability rating under 38 C.F.R. § 4.104 for the Veteran's CAD, effective September 29, 2010.  The Board's analysis contemplates the schedular rating awarded prior to when the 100 percent rating was in effect.  

The Board also notes that in a December 2011 rating decision the Veteran was granted service connection for posttraumatic stress disorder (PTSD).  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.]  Therefore, this matter is considered resolved and is not in appellate status. 


FINDINGS OF FACT

1.	From February 28, 2001 to March 20, 2001 and from June 22, 2001 to May 11, 2004 the Veteran's CAD was manifested by a workload score of 10 metabolic equivalents (METs), but no evidence of active disease.

2.	The Veteran underwent a coronary artery bypass graft on March 21, 2001.

3.	From May 12, 2004 to September 28, 2010, the Veteran's CAD was manifested by dyspnea, angina, fatigue, and 60 percent ejection fraction.

4.	The Veteran's hypertension is manifested by diastolic pressure which is under 100 and systolic pressure under 160; and there is no history of diastolic pressure which is predominantly over 100.

5.	As of July 26, 2004 the Veteran was service-connected for PTSD, evaluated as 50 percent disabling, CAD, evaluated as 30 percent disabling, diabetes mellitus, evaluated as 20 percent disabling, and hypertension and erectile dysfunction, evaluated as noncompensable, for a combined evaluation of 70 percent.

6.	The competent evidence of record indicates the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.	From February 28, 2001 to March 20, 2001 and from June 22, 2001 to May 11, 2004 the schedular criteria for a disability rating greater than 10 percent for CAD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7017 (2011).

2.	From March 21, 2001 to June 21, 2001 the Veteran met the schedular criteria for a temporary 100 percent evaluation for CAD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7017 (2011).

3.	From May 12, 2004 to September 28, 2010 the schedular criteria for a disability rating greater than 30 percent for CAD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7017 (2011).

4.	The criteria for an initial compensable evaluation for hypertension have not been met at any point during the appeals period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

5.	The criteria for assignment of a TDIU have been met as of July 26, 2004.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in December 2003 and July 2006.  The December 2003 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The July 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the November 2002 or March 2004 rating decisions, the Board finds that providing him with adequate notice in the July 2006 letter followed by a readjudication of the claim in the July 2007, October 2007, and December 2011 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

Here, prior to the initial rating decision in this matter, December 2003 and July 2006 letters informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess, 19 Vet. App. at 484; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in September 2010 for his CAD and hypertension claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Since the Board is granting entitlement to TDIU, the entire benefit sought on appeal, has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Coronary Artery Disease (CAD)

The Veteran's CAD is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017.  Under this Diagnostic Code, a 10 percent evaluation is assigned for workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, if continuous medication is required.  Id.  A 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also awarded for three months following hospital admission for coronary bypass surgery.  Id.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

February 28, 2001 to March 20, 2001 and June 22, 2001 to May 11, 2004

The Veteran was assigned a 10 percent evaluation for this time period under 38 U.S.C.A. § 4.104, Diagnostic Code 7017.  The period from March 21, 2001 to June 21, 2001 is discussed below.  

In reviewing the evidence of record, the Board finds that an evaluation greater than 10 percent is not warranted for the Veteran's CAD from February 28, 2001 to March 20, 2001 and June 22, 2001 to May 11, 2004.

At his August 2001 VA examination the Veteran reported that his heart was normal and he did not have any evidence of muscle damage to his heart.  He reported his symptoms of angina had resolved with the bypass surgery and he was only required to take Aspirin each day.  He did report chest tenderness in the area where his chest incision was located.  The examiner estimated that the Veteran's METs were 10.  In a September 2001 VA treatment record the Veteran reported chest and left arm pain.  There is no further evidence of METs recording in the time period of February 28, 2001 to March 20, 2001 and June 22, 2001 to May 11, 2004.  

In the November 2002 rating decision the RO determined that the Veteran's CAD should be assigned a 10 percent evaluation.  This was based on the fact that he was required to take Aspirin every day and his METs were estimated to be 10.  See August 2001 VA examination.  38 U.S.C.A. § 4.104, Diagnostic Code 7017.

In reviewing the claims file, the Veteran's overall symptoms reflected in the VA outpatient treatment records and VA examination reports are consistent with a 10 percent evaluation pursuant to Diagnostic Code 7017.

There is no evidence the Veteran should be awarded an evaluation of 30 percent or higher.  In this regard, there is no evidence of record indicating the Veteran suffers from a workload of 7 METs or less.  Furthermore, there is no evidence the Veteran suffers from left ventricle dysfunction with an ejection fraction of less than 50 percent.  The Board further notes there is no evidence of congestive heart failure, either on a chronic basis or acutely occurring more than once per year.

Therefore, in light of the evidence as outlined above, the Board finds that an evaluation greater than 10 percent is not warranted for the Veteran's CAD from February 28, 2001 to March 20, 2001 and June 22, 2001 to May 11, 2004.  See 38 C.F.R. § 4.104, DC 7017.  Finally, the Board notes that no evaluation greater than 10 percent is warranted in the instant case under Diagnostic Codes 7000 through 7123, pertaining to disabilities of the heart (other than the separate rating awarded to the Veteran for hypertension).

March 21, 2001 to June 21, 2001

The Board observes that the private treatment records indicate that the Veteran underwent a coronary artery bypass graft times three on March 21, 2001.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7017, a veteran is entitled to a temporary 100 percent evaluation for the 3 months following hospital admission for coronary bypass surgery.  

The Board observes that the Veteran was never assigned a temporary 100 percent evaluation following his coronary bypass surgery in March 2001.  As such, the appropriate evaluation is a temporary 100 percent evaluation from March 21, 2001 to June 21, 2001, to account for the 3 month period after the Veteran's coronary bypass surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017.  The period from June 22, 2001 to May 11, 2004 is discussed in the section above.

May 12, 2004 to September 28, 2010

The Veteran's CAD was rated at 30 disabling percent from May 12, 2004 to September 28, 2010.  The Veteran alleges his condition is more severe, specifically indicating manifestations of chest pain, prescription medication usage, and general chest discomfort.
In reviewing the evidence of record, the Board finds that an evaluation greater than 30 percent is not warranted for the Veteran's CAD prior to September 29, 2010. 

VA outpatient treatment records throughout the appellate time frame periodically note the Veteran's CAD as part of his pertinent history.  The Veteran has also regularly been treated by cardiologists at the VA Medical Center.  See e.g., August 2009 VA treatment record.

In a VA treatment record from May 12, 2004 the Veteran's left ventricle ejection fraction was 60 percent.  In a July 9, 2004 treatment record it was 62 percent.  At the Veteran's general medical examination in May 2007 his ejection fraction was again recorded to be 60 percent.  In an August 2009 VA treatment record his ejection fraction was approximately 60-65 percent.

A July 2004 VA treatment record indicated the Veteran was experiencing nausea, dizziness, weakness, chest pain, and pain in his left arm.  A July 2005 VA treatment record noted the Veteran complained of shortness of breath and muscle soreness.  The Veteran reported that the pain was not like angina.  In his April 2006 VA Form 9 the Veteran reported that he was taking twice the medications that he used to for his CAD.  He also stated that he suffered from constant chest pain and discomfort.  In a February 2007 VA treatment record the Veteran reported chest pain that radiated down his left arm.  He did not have chest pain currently, but it occurred when he was trying to sleep at night.  A VA treatment record from August 2009 found the Veteran's CAD to be asymptomatic at that time.  There is no evidence of METs recordings throughout this period.

A July 2007 rating decision assigned the Veteran a 30 percent evaluation for his CAD, effective May 12, 2004.  The RO noted this was the earliest date the Veteran's ejection fraction dropped to 60 percent.  

In reviewing the claims file, the Veteran's overall symptoms reflected in the VA outpatient treatment records and VA examination reports are consistent with a 30 percent evaluation pursuant to Diagnostic Code 7017.

There is no evidence the Veteran should be awarded an evaluation of 50 percent or higher.  In this regard, there is no evidence of record indicating the Veteran suffers from a workload of 5 METs or less.  Furthermore, there is no evidence the Veteran suffers from left ventricle dysfunction with an ejection fraction of less than 50 percent.  The Board further notes there is no evidence of congestive heart failure, either on a chronic basis or acutely occurring more than once per year.

The Board acknowledges the Veteran's contentions that his CAD warrants a higher rating throughout the appeals period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his service-connected CAD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

Therefore, in light of the evidence as outlined above, the Board finds that an evaluation greater than 30 percent is not warranted for the Veteran's CAD from May 12, 2004 to September 28, 2010.  See 38 C.F.R. § 4.104, DC 7017.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.  Finally, the Board notes that no evaluation greater than 30 percent is warranted under Diagnostic Codes 7000 through 7123, pertaining to disabilities of the heart (other than the Veteran's separate rating for hypertension).

Hypertension

The Veteran contends that his current hypertension should be assigned a compensable rating.  For the reasons that follow, the Board concludes it should not.

The Veteran's hypertension is rated as zero percent disabling.  Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more; the systolic pressure is predominantly 160 or more; or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent is warranted for diastolic pressure predominately 110 or more, or; systolic pressure predominately 200 or more.  A 40 percent rating is awarded where diastolic pressure is predominantly 120 or more.  A 60 percent rating is awarded where diastolic pressure is predominantly 130 or more.  Id.

The VA has obtained numerous treatment records which recorded the Veteran's blood pressure.  A January 2004 VA treatment record noted the Veteran's blood pressure was 140/80 and his hypertension was moderately controlled.  In a March 2006 VA treatment record the Veteran's blood pressure was recorded as 156/80; however his hypertension was noted to be not well controlled.  A June 2006 VA treatment record recorded his blood pressure at 130/70.  In a December 2006 VA treatment record the Veteran's blood pressure was recorded as being well controlled.  In a September 2009 VA treatment record the Veteran's blood pressure was 113/63.  At his September 2010 VA examination the Veteran's blood pressure was recorded as 151/73, 158/66, and 140/68.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

The VA treatment records indicate the Veteran's blood pressure has been taken on numerous occasions; however, his diastolic pressure is never predominantly 100 or more, and his systolic pressure is never predominantly 160 or more.  See e.g., private treatment records: June 2006, 130/70 and September 2009, 113/63.

As there is no evidence to indicate that at any time during the appeal period the Veteran's diastolic pressure was predominantly 100 or more, or that his systolic pressure was predominantly 160 or more, a higher rating of 10 percent is not warranted under Diagnostic Code 7101.  The September 2010 VA examination report indicated that the Veteran did need medication for his hypertension, however under Diagnostic Code 7101 the requirement for a 10 percent evaluation is continuous medication and a history of diastolic pressure predominantly 100 or more.  As indicated above, there is no competent medical evidence that the Veteran suffered from diastolic pressure of 100 or more during the appeal period.

The Board acknowledges the Veteran's contentions that his hypertension warrants a compensable rating.  However, as noted above, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his service-connected hypertension.  See Moray, supra; see also Espiritu, supra.

As discussed above, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his hypertension.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert , supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

Even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his CAD or hypertension.  Additionally, there is not shown to be evidence of marked interference with employment due to his CAD or hypertension prior to July 24, 2006.  

The Veteran has indicated that his CAD causes chest pain and his hypertension causes dizziness and requires medication.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

The Veteran contends that his service-connected disabilities are of such severity that they render him unemployable and in turn entitle him to TDIU.  For the reasons that follow, the Board concludes that TDIU is warranted as of July 24, 2006, the date he was assigned a 50 percent evaluation for his TDIU.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

As of July 24, 2006 the Veteran was service-connected for PTSD, evaluated as 50 percent disabling, CAD, evaluated as 30 percent disabling, diabetes mellitus, evaluated as 20 percent disabling, and hypertension and erectile dysfunction, evaluated as noncompensable.  The Veteran's combined total disability rating was 70 percent as of July 24, 2006.  The assigned ratings meet the criteria for schedular consideration of TDIU.  Id.  Thus, the Veteran is eligible to receive TDIU benefits.

The Veteran reports that he has been too disabled to work since 1986, when he stopped working as a miner.  See July 2007 VA Form 21-8940.  The Veteran also submitted an employment form indicating that he had last worked as a miner in 1993.  See April 2007 VA Form 21-4192.  There is no evidence of record to indicate that the Veteran has worked since leaving his mining position.

The Veteran was afforded a VA examination in April 2007.  After a review of the Veteran's service treatment and VA records, the examiner found the Veteran was unemployable due to his service-connected diabetes and CAD.  The examiner found that the Veteran's diabetes prohibited even sedentary employment because the symptoms included blurred vision and fatigue.  With regard to his CAD, the examiner opined that the Veteran could not perform even sedentary employment due to his unstable angina.

The Board observes that at his November 2010 VA examination for PTSD, the examiner noted that the Veteran had not worked since 1987 and retired due to medical reasons.  He opined that the Veteran's PTSD was not a factor in his inability to work.  

However, as there is evidence that the Veteran's other service-connected disabilities do cause him to be incapable of gainful employment, the Board finds service connection for a TDIU should be granted.

In light of the evidence above, the Board finds that as of July 24, 2006 the Veteran's service-connected disabilities rendered him totally disabled and incapable of gainful employment.  Notably, there is no evidence of record to the contrary.  As such, a total disability rating based on individual unemployability is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to an evaluation in excess of 10 percent from February 28, 2001 to March 20, 2001 and from June 22, 2001 to May 11, 2004 for CAD is denied.

Entitlement to a 100 percent evaluation from March 21, 2001 to June 21, 2001 for CAD is granted.

Entitlement to an evaluation in excess of 30 percent from May 12, 2004 to September 28, 2010 for CAD is denied.

Entitlement to an initial compensable evaluation for hypertension is denied.

Entitlement to a TDIU is granted, effective July 24, 2006.  



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


